Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1548
                       Lower Tribunal No. 19-32391
                          ________________


                     Save Grove Isle, LLC, et al.,
                                 Appellants,

                                     vs.

                       The City of Miami, et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

     Law Offices of Alan Goldfarb, P.A., and Alan Goldfarb, and David C.
Appleby, for appellants.

      Victoria Méndez, City Attorney, and John A. Greco, Deputy City
Attorney, and Kerri L. McNulty, Senior Appellate Counsel, for appellee The
City of Miami; White & Case LLP, and Raoul G. Cantero, and Maria J.
Beguiristain; and Shubin & Bass, P.A., and John K. Shubin and Juan J.
Farach, for appellee Grove Isle Associates, LLLP.


Before LOGUE, SCALES and HENDON, JJ.
                     ON MOTION FOR CLARIFICATION

      PER CURIAM.

      We grant the Appellee’s motion for clarification, withdraw our

previously issued opinion dated December 1, 2021, and substitute the

following in its place.

      Save Grove Isle, LLC, et al. (“SGI”) appeals from an order dismissing

with prejudice its third amended complaint against Grove Isle Associates,

LLLP and The City of Miami. Based on our de novo review of the record, the

extensive litigation history and our prior rulings, 1 we conclude SGI’s

arguments are without merit and affirm the dismissal with prejudice as to

Grove Isle Associates, LLLP and The City of Miami.

      Affirmed.




1
  Preserve Grove Isle, LLC v. Grove Isle Yacht & Tennis Club, 319 So. 3d
786 (Fla. 3d DCA 2021) (3D20-830, affirming the final judgment approving
the Settlement Agreement); see also Grove Isle Ass'n, Inc. v. Grove Isle
Associates, LLLP, 137 So. 3d 1081(Fla. 3d DCA 2014).

                                     2